Citation Nr: 0205595	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  99-08 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sandra K. Foreman, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to March 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought. 

In a September 2000 decision, the Board determined that new 
and material evidence had been submitted but that the claim 
was otherwise not well grounded.  The veteran, thereafter, 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  In an unopposed motion for 
remand, the VA Secretary through his counsel requested that 
the September 2000 Board decision be vacated and remanded; in 
a July 2001 order, the Court granted the motion.  After the 
case was returned to the Board, the veteran and his attorney 
were given an opportunity to submit additional evidence and 
argument, and the Board will proceed accordingly.


FINDINGS OF FACT

1.  In July 1997, the RO found that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for a low back disability, which had 
originally been denied by an unappealed rating decision in 
October 1978; no appeal was taken as to that determination.

2.  The evidence submitted since July 1997 bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or with 
evidence previously assembled is so significant it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1997 decision refusing to reopen the claim 
for entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 20.1103 (2001).

2.  New and material evidence having been submitted since the 
RO's July 1997 decision, the requirements to reopen the claim 
of entitlement to service connection for a low back 
disability have been met.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from July 1997, the RO 
determined that new and material evidence had not been 
submitted to warrant reopening a claim of entitlement to 
service connection for a low back disability.  Inasmuch as 
the veteran did not perfect a timely appeal, the RO's 
decision is final.  38 U.S.C.A. § 7105.

It is observed that the RO initially denied entitlement to 
service connection for a low back disability by a rating 
action issued in November 1978.  In May 1997, the veteran 
sought to reopen this claim.  In July 1997, the RO issued a 
decision which found that the veteran had failed to submit 
new and material evidence and refused to reopen the claim.  
In August 1997, the veteran submitted a notice of 
disagreement with this denial, and he was sent a statement of 
the case in October 1997.  In December 1997, he submitted a 
VA Form 21-4138, Statement in Support of Claim, in which he 
withdrew his appeal.  Thus, the July 1997 denial became 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1103.

Notwithstanding, pursuant to 38 U.S.C.A. § 5108, the 
veteran's claim may be reopened if new and material evidence 
has been presented.  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim can be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board must review 
all evidence submitted since the claim was finally disallowed 
on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  If the Board's decision is favorable to the veteran, 
his claim must be reopened and decided on the merits.  See 
Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994).

After the case was decided by the Board but during the 
pendency of the appellant's appeal, the Veterans Claims 
Assistance of Act of 2000 became effective.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001) [hereinafter 
"VCAA"].  This liberalizing legislation is applicable to 
the appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  See also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  It bears emphasis, however, that the VA shall not 
reopen a claim that has been previously disallowed except 
when new and material evidence has been presented.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The evidence of record at the time of the July 1997 rating 
determination consisted of the veteran's service medical 
records which included, inter alia, records showing that he 
was treated on July 18, 1977, for a two day history of low 
back pain after heavy lifting; the impression was low back 
strain.  The veteran's February 1978 separation examination 
showed a normal spine on clinical evaluation.  The record 
shows that thereafter the veteran reported back cramps, inter 
alia, in March 1978.  The objective medical evidence 
indicates that he was seen in 1992 and 1993 for complaints of 
chronic back pain, which, according to the claimant, had 
begun in 1977-1978 or in 1992-1993.  Bilateral L5-S1 
spondylosis, a possible centrally bulging disc at L4-5 and 
spina bifida occulta were diagnosed.  

Pertinent evidence associated with the claims folder since 
the July 1997 denial included subsequent VA outpatient 
treatment records and three lay statements.  Also included is 
a September 30, 1997 letter from the VA Medical Center 
Director in New Orleans in which it is reported that the 
veteran low back complaints are the result of arthritic 
changes and congenital abnormality.  A VA outpatient 
treatment note from March 15, 1996, received in February 
1998, indicated that the veteran reported having suffered 
from low back pain since 1977 or 1978 (during his period of 
active service).  Two of the lay statements, particularly one 
from Joyce N., the veteran's wife, indicated that the veteran 
had complained of back pain since 1978.  The third lay 
statement references back pain in 1980.  This evidence is 
clearly "new" in that it was not considered by the RO at the 
time of the July 1997 decision; they also bear directly and 
substantially upon the specific matter under consideration 
(that is, the date of onset of his current back disorder).  
Moreover, it is so significant that it must be considered to 
decide fairly the merits of the claim.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and, accordingly the previously denied 
claim of entitlement to service connection for a low back 
disability is reopened.

After a thorough review of the claims file, the Board has 
additionally determined that it necessary to undertake 
further development on the issue concerning entitlement to 
service connection for a low back disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After providing the notice and reviewing any response 
thereto, the Board will prepare a separate decision 
addressing this issue. 


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a low back disability, the appeal is 
granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

